DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03/08/22 is acknowledged and papers submitted have been placed in the records.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-30, canceled in the previous notice of allowance, have been reinstated.
Allowable Subject Matter
Claims 1, 3-7 and 9-30 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1, 3-7, 9 and 14-19, the prior art discloses an integrated circuit package as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an integrated circuit package wherein the cavity comprises an etched undercut spaced at a distance above the bottom surface of the mold compound, wherein the isolation layer fills the cavity and the undercut, and wherein the isolation layer filling the undercut locks the isolation layer within the cavity; a semiconductor die attached to a top surface of the leadframe; a top cavity open at a top surface of the mold compound that includes an etched top undercut at a depth from the top surface of the mold compound, wherein the top cavity is over the semiconductor die; and a thermally conductive and electrically insulating top isolation layer filling the top cavity and the top undercut to lock the top isolation layer to the mold compound, wherein the top isolation layer is in thermally conductive contact with a top surface of the semiconductor die.
Re claims 10-13 and 20-30, the prior art discloses a leadframe module as generally recited in independent claim 10 (see for example previous claim 1 rejection as for all the limitations common to claims 1 and 10). But the prior art either singly or in combination appears to fail to anticipate or render obvious such leadframe module comprising the mold compound including a second cavity open at the bottom surface of the mold compound that exposes a bottom surface of the second die pad, the second cavity including an etched second undercut spaced at a second distance above the bottom surface of the mold compound, wherein a thermally conductive and electrically insulating second isolation layer fills the second cavity and the second undercut, | and wherein the second isolation layer filling the second undercut locks the second isolation layer within the second cavity.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899